     Daniel B. Olmos, Esq., (SBN: 235319)
 1

 2

 3

 4

 5

 6 Attorney for Defendant
   TIMOTHY HARRISON
 7

 8

 9                               IN THE UNITED STATES DISTRICT COURT
10                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                           SACRAMENTO DIVISION
12

13    UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00156-JAM

14                          Plaintiff,                    STIPULATION AND ORDER DIRECTING
         v.                                               RECONVEYANCE OF
15                                                        TITLE TO PROPERTY TRANSFERRED
16    TIMOTHY HARRISON,                                   AS COLLATERAL FOR BOND

17                          Defendant.

18

19            IT IS HEREBY STIPULATED AND AGREED between the United States of America, through

20   Assistant United States Attorney Miriam Hinman, and Defendant Timothy Harrison, through his

21   attorney Daniel Olmos, that the Deed of Trust on Mr. Harrison’s real property recorded in favor of the

22   Clerk of the United States District Court, Eastern District of California, to secure Mr. Harrison’s pretrial

23   bond be fully reconveyed to Mr. Harrison, and the bond be exonerated.

24

25 ///

26 ///
27 ///

28
     STIPULATION AND [PROPOSED] ORDER FOR RECONVEYANCE
     U.S. V. HARRISON, 2:17-cr-00156-JAM         1
30
 1

 2 IT IS SO STIPULATED:

 3    Dated: April 19, 2019                          NOLAN BARTON & OLMOS, LLP
 4

 5                                                     /s/ Daniel B. Olmos
                                                     Daniel B. Olmos
 6                                                   Attorney for Defendant Timothy Harrison
 7    Dated: April 19, 2019                          UNITED STATES OF AMERICA
 8

 9                                                    /s/ Miriam R. Hinman
                                                     Miriam R. Hinman
10                                                   Assistant United States Attorney
11

12

13                                                    ORDER
14
            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is hereby
15
     ordered that the Clerk of the United States District Court, Eastern District of California, shall execute a
16
     full reconveyance of the Deed of Trust to Mr. Harrison’s real property that was recorded in favor of the
17
     Clerk of Court to secure Mr. Harrison’s bond.
18

19 Dated: April 19, 2019

20

21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER FOR RECONVEYANCE
     U.S. V. HARRISON, 2:17-cr-00156-JAM         2
30
